Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-7, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (Pat. No. US 9,772,909) in view of Zhang (Pub. No. US 2015/0052218) in view of Bansal (Pub. No. US 2020/0125459) in view of Tokuri (Pat. No. US 11,086,724).
Claim 1, Xing teaches “a data management system, comprising: a snapshot server configured to store a snapshot of a virtual machine ([Col. 4, Lines 5-12] The backup server 107 directs the physical proxy server to establish a connection with the virtual machine system 101 and provides the profile or snapshot received from the control server 105 to the physical proxy server 103 to enable it to retrieve the identified data and transfer it to the backup target system 109.); and a disk client having one or more processors in communication with the snapshot server, the one or more processors configured to perform operations including: identifying a plurality of shards of the virtual machine, wherein the plurality of shards correspond to different portions of the virtual machine (Examiner notes, as taught by Bansal Fig. 4B, different portions correspond to different portions of a VM); requesting a shard snapshot of each of the plurality of shards via socket request using a VDDK library to a hypervisor via a single shared connection for each request; receiving in response to the requested shard snapshot of each of the plurality of shards, a plurality of the shard snapshots asynchronously from the hypervisor through the VDDK library ([Col. 6, Lines 35-63] The local proxy server can interface with the virtual machine system using any type of network connection or interface including the VDDK by VMware or a similar interface. The backup server 107 also sends a request to the control server 105 to obtain a snapshot of the virtual machine system. The snapshot can include information about the organization of data in the virtual machines, identifying files and data to be obtained from the virtual machines by the local proxy server (Block 309). This request can be done in parallel with or even preceding the establishment of a connection between the backup server and the local proxy server. The control server in response generates a snapshot in coordination with the hypervisor of the virtual machine system. The control server provides this snapshot back to the backup server 107. This snapshot can be a VMDK snapshot (Block 311). The backup server then in turn provides a snapshot to the local proxy server of the backup target system (Block 313). The snapshot can be used as a guide by the local proxy server (i.e. disk client) of the backup target system to initiate the retrieval and transfer of data from the virtual machine system. The backup target system is directed by the local proxy server to create a local file to receive the data from the virtual machine system (Block 315). The local proxy server of the backup target system then utilizes the open connection to the virtual machine system 101 and the interface to begin to retrieve data from the virtual machine system in accordance with the snapshot, and then to write this data to the local file within the backup target system 109 until the transfer is complete (Block 317). The proxy server then closes the local file and the connection to the virtual machine system upon completion of the transfer (Block 319). The local proxy server then notifies the backup server that the backup process transfer has been completed (Block 321). [Col. 8, Lines 55- 64] “Although the processes or methods are described above in terms of some sequential operations” Examiner notes, Zhang teaches as evidence communication of data from a hypervisor may be performed asynchronously [0029] For a non-limiting example, if data engine 104 performs the data replication at the hardware layer between two storage devices, a data link can be set up between the storage devices with either a fiber channel for synchronous transmission or an Ethernet cable for asynchronous transmission via the built-in hardware capabilities of the storage devices. The hypervisor, operating system, and database also offer similar mechanisms for synchronous or asynchronous replication. [Col. 4, Lines 34-61] connection as socket and file)”.
However, Xing may not explicitly teach the remaining limitations.
Bansal teaches “maintaining an offset-slot mapping indicating an ordering of the plurality of shard snapshots; storing a shard snapshot of the plurality of shard snapshots in an early received map based at least in part on the shard snapshot not being in the offset-slot mapping ([0042] In Step 306, a data allocation analysis of the backup is performed to update the offset table (i.e. “early received map”) and the parent disk block allocation table. The data allocation analysis may be performed by processing each data block of the backup to identify the allocation of the data block relative to the parent disk and/or allocating a block in the parent disk if the data block is not already present. As discussed above, data blocks for a virtual machine may be added and/or modified at a time period after the parent disk is in read-only mode. If a data block of the backup is a modification of a data block of the parent disk, then an entry corresponding to the data block may already exist in the parent disk block allocation table. In contrast, if the data block of the backup is an addition to the parent disk (e.g., not a modification of an existing data block in the parent disk), there may not be any corresponding entry for such a data block in the parent disk block allocation table (i.e. “offset-slot mapping”))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bansal with the teachings of Xing, Zhang in order to provide a system that teaches saving data post locking a parent copy. The motivation for applying Bansal teaching with Xing, Zhang teaching is to provide a system that allows for capturing the latest changes. Xing, Zhang, Bansal are analogous art directed towards system backups. Together Xing, Zhang, Bansal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bansal with the teachings of Xing, Zhang by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Tokuri teaches “ordering the received plurality of shard snapshots sequentially into a results queue; and storing a single snapshot of the virtual machine based on the ordered plurality of shard snapshots ([Col. 7, Lines 10-43] “FIG. 3 is a flowchart that illustrates a method of performing a single-step merging of VHD differencing disks, under some embodiments. The process of FIG. 3 begins in step 302 with a list of virtual hard disks, where the list contains a single parent and a number of differencing disks, such as shown above. The differencing disks are typically denoted from 1 to N. The disks are parsed to identify the various parameters and the immediate parent to each differencing disk. After validation, the process creates a chain starting from the parent disk to the latest child differencing disk, step 304. Starting from the latest child differencing disk, the process then identifies the changed or updated sectors in this disk and creates a list with details of the disk, the sector's offsets and the logical data sector index, step 306. The process then moves to the immediate parent disk and identifies the updated sectors there, step 308. Since the latest changes in a sector are present in the latest disk, only the updated sector indexes (along with their offsets) which were not present in the prior list are added into the list. This procedure is continued until the base/parent virtual hard disk is reached. At the end of this continuation, the process yields an effective list of changed sectors along with the details of their offsets in their respective differencing disks. Thus, step 310 involves creating a final list (i.e. “results queue”) of sectors to be updated with the corresponding differencing disk. The list is iterated through and changed sectors are read from their respective differencing disks and merged into the parent disk (i.e. “single snapshot”) in a single step, step 312. At this stage, a new block may be allocated (in case the base disk is a dynamic virtual disk) in the parent disk if the updated sector list points to a non-existent block in the parent disk. In step 314, the sector bitmaps and block allocation table (BAT) entry table is updated so that the parent disk reflects all the changes made.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tokuri with the teachings of Xing, Zhang, Bansal in order to provide a system that teaches ordering of image contents. The motivation for applying Tokuri teaching with Xing, Zhang, Bansal teaching is to provide a system that allows for configuration of a single snapshot. Xing, Zhang, Bansal, Tokuri, are analogous art directed towards system backups. Together Xing, Zhang, Bansal, Tokuri teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tokuri with the teachings of Xing, Zhang, Bansal by known methods and gained expected results. 
Claim 5, the combination teaches the claim, wherein Tokuri teaches “the system of claim 1, wherein the operations further include presenting the ordered plurality of shard snapshots sequentially to a read API ([Col. 7, Line 63 – Col. 8, Line 11] FIG. 5 is a table that illustrates information about the updated sectors in each differencing disk of FIG. 4. As shown in table 500 of FIG. 5, the updated sectors with respect to an immediate parent disk for each differencing disk match the numbers shown in FIG. 4 for each of the 1st, 2nd, 3rd, and 4th disks. The sectors added to the final list from a particular differencing disk starting from the 4th disk back to the parent is as shown. For the 4th disk, since this is the first disk adding sectors to the final list, all of the 4th differencing disk sectors are added, namely sectors 1, 3, 5, 7, 8, 11. The 3rd differencing disk is then considered, and in this case only adds sector 2 since sectors 5 and 7 were already added by the 4th differencing disk. Likewise, the 2nd differencing disk adds only sector 9, and the 1st differencing disk adds no sectors, since its sectors 2, 5, 9 were already added by the 2nd, 3rd, and 4th differencing disks.)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein Xing teaches “The system of claim 1, wherein the operations further include enforcing a SSL to receive the plurality of shard snapshots asynchronously ([Col. 6, Lines 22-37] The backup server initiates a connection to the local proxy server of the backup target system (Block 305). This connection may be any type of network communication protocol including secure communication protocols. This initial connection can be utilized to notify the proxy server that a backup process is being initiated by the backup server and may provide the identification information for the virtual machine system (or set of virtual machine systems) to be backed up such that the proxy server can then in turn initiate a connection with the virtual machine system (Block 307). The connection between the proxy server and the backup target system is a local or wide area network connection and can use any protocol including secure protocols. The local proxy server can interface with the virtual machine system using any type of network connection or interface including the VDDK by VMware or a similar interface.)”.
Claim 7, “a computer-implemented method at a data management system, the method comprising:
identifying a plurality of shards of virtual machine, wherein the plurality of shards correspond to different portions of the virtual machine; requesting a shard snapshot of each of the plurality of shards via socket request using a VDDK library to a hypervisor via a single shared connection for each request; receiving in response to the requested shard snapshot of each of the plurality of shards, a plurality of the shard snapshots asynchronously from the hypervisor through the VDDK library; maintaining an offset-slot mapping indicating an ordering of the plurality of shard snapshots; storing a shard snapshot of the plurality of shard snapshots in an early received map based at least in part on the shard snapshot not being in the offset-slot mapping; ordering the received plurality of shard snapshots sequentially into a results queue; and storing a single snapshot of the virtual machine based on the ordered plurality of shard snapshots” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, “the method of claim 7, further comprising presenting the ordered snapshot shards sequentially to a read API” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 12, “the method of claim 7, further comprising enforcing a SSL  to receive the plurality of shard snapshots asynchronously” is similar to claim 6 and therefore rejected with the same references and citations. 
Claim 13, “A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations comprising, at least: identifying a plurality of shards of a virtual machine, wherein the plurality of shards correspond to different portions of the virtual machine; requesting a shard snapshot of each of the plurality of shards via socket request using a VDDK library to a hypervisor via a single shared connection for each request;
receiving in response to the requested shard snapshot of each of the plurality of shards, a plurality of the shard snapshots asynchronously from the hypervisor through the VDDK library; maintaining an offset-slot mapping indicating an ordering of the plurality of shard snapshots; storing a shard snapshot of the plurality of shard snapshots in an early received map based at least in part on the shard snapshot not being in the offset-slot mapping; ordering the received plurality of shard snapshots sequentially into a results queue; and storing a single snapshot of the virtual machine based on the ordered plurality of shard snapshots” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “the medium of claim 13, wherein the operations further include presenting the ordered plurality of shard snapshots sequentially to a read API.” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 18, “The medium of claim 13, wherein the operations further include: enforcing a SSL in the receiving to receive the plurality of shard snapshots shards asynchronously” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 2-4, 8-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Zhang in view of Bansal in view of Tokuri in view of Sarda (Pub No. US 2020/0019620).
Claim 2, Sarda teaches “the system of claim 1, wherein the operations further include maintaining a flow control queue that limits a requested number of snapshot shards ([0047] At steps 212 and 214, for each data block read from the initial snapshot, archive management agent 114 can place the data block into a memory buffer of fixed size that corresponds to the fixed-size data chunks that will be uploaded to cloud/object storage 108. For example, if agent 114 is configured to upload 4 MB chunks to cloud/object storage 108, the memory buffer will be 4 MB in size. Archive management agent 114 can assign a chunk ID to this memory buffer corresponding to the current value of the data chunk ID variable (step 216).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sarda with the teachings of Xing, Zhang, Bansal, Tokuri, in order to provide a system that teaches management of resources. The motivation for applying Sarda teaching with Xing, Zhang, Bansal, Tokuri teaching is to provide a system that allows for transferring of data during backup restore processes. Xing, Zhang, Bansal, Tokuri, Sarda are analogous art directed towards system backups. Together Xing, Zhang, Bansal, Tokuri i, Sarda teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sarda with the teachings of Xing, Zhang, Bansal, Tokuri by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Tokuri teaches “the system of claim 2, wherein the operations further include maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving a requested shard snapshot of the plurality of shard snapshots ([Col. 7, Lines 10-43] “FIG. 3 is a flowchart that illustrates a method of performing a single-step merging of VHD differencing disks, under some embodiments. The process of FIG. 3 begins in step 302 with a list of virtual hard disks, where the list contains a single parent and a number of differencing disks, such as shown above. The differencing disks are typically denoted from 1 to N. The disks are parsed to identify the various parameters and the immediate parent to each differencing disk. After validation, the process creates a chain starting from the parent disk to the latest child differencing disk, step 304. Starting from the latest child differencing disk, the process then identifies the changed or updated sectors in this disk and creates a list with details of the disk, the sector's offsets and the logical data sector index, step 306. The process then moves to the immediate parent disk and identifies the updated sectors there, step 308. Since the latest changes in a sector are present in the latest disk, only the updated sector indexes (along with their offsets) which were not present in the prior list are added into the list. This procedure is continued until the base/parent virtual hard disk is reached. At the end of this continuation, the process yields an effective list of changed sectors along with the details of their offsets in their respective differencing disks. Thus, step 310 involves creating a final list (i.e. “results queue”) of sectors to be updated with the corresponding differencing disk. The list is iterated through and changed sectors are read from their respective differencing disks and merged into the parent disk (i.e. “single snapshot”) in a single step, step 312. At this stage, a new block may be allocated (in case the base disk is a dynamic virtual disk) in the parent disk if the updated sector list points to a non-existent block in the parent disk. In step 314, the sector bitmaps and block allocation table (BAT) entry table is updated so that the parent disk reflects all the changes made.”)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein Tokuri teaches The system of claim 3, wherein the operations further include: updating the maintained offset-slot mapping with the ordering of the shard snapshot not in the offset-slot mapping; and moving the shard snapshot not in the offset-slot mapping into the results queue after the updating ([Col. 7, Line 63 – Col. 8, Line 11] FIG. 5 is a table that illustrates information about the updated sectors in each differencing disk of FIG. 4. As shown in table 500 of FIG. 5, the updated sectors with respect to an immediate parent disk for each differencing disk match the numbers shown in FIG. 4 for each of the 1st, 2nd, 3rd, and 4th disks. The sectors added to the final list from a particular differencing disk starting from the 4th disk back to the parent is as shown. For the 4th disk, since this is the first disk adding sectors to the final list, all of the 4th differencing disk sectors are added, namely sectors 1, 3, 5, 7, 8, 11. The 3rd differencing disk is then considered, and in this case only adds sector 2 since sectors 5 and 7 were already added by the 4th differencing disk. Likewise, the 2nd differencing disk adds only sector 9, and the 1st differencing disk adds no sectors, since its sectors 2, 5, 9 were already added by the 2nd, 3rd, and 4th differencing disks.)”.
Rational to claim 1 is applied here.
Claim 8, “the method of claim 7, further comprising maintaining a flow control queue that limits a requested number of snapshot shards” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 9, “The method of claim 8, further comprising: maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving a requested shard snapshot of the plurality of shard snapshots” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 10, “the method of claim 9, further comprising: updating the maintained offset slot mapping with ordering of the shard snapshot not in the offset-slot mapping; and moving the shard snapshot not in the offset-slot mapping into the results queue after the updating” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “The medium of claim 13, wherein the operations further include: maintaining a flow control queue that limits a requested number of snapshot shards” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 15,”the medium of claim 14, wherein the operations further include maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving a requested shard snapshot of the plurality of shard snapshots” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 16, “The medium of claim 15, wherein the operations further include: updating the maintained offset-slot mapping with the ordering of the shard snapshot not in the offset-slot mapping; and moving the shard snapshot not in the offset-slot mapping into the results queue after the updating” is similar to claim 4 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199